MANDATE

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-15-00194-CV

   AN LUXURY IMPORTS, LTD., D/B/A BMW OF DALLAS, INC., AN LUXURY
    IMPORTS GP, LLC, AND UNITED STATES WARRANTY CORP., Appellants

                                            V.

                            D. SCOTT SOUTHALL, Appellee

   Appeal from the 295th District Court of Harris County. (Tr. Ct. No. 2014-33551).

TO THE 295TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

        Before this Court, on the 1st day of October 2015, the case upon appeal to revise
or to reverse your order was determined. This Court made its order in these words:

              This case is an appeal from the trial court’s denial of the appellant’s
       motion to compel arbitration, signed on February 9, 2015. After submitting
       the case on the appellate record and the arguments properly raised by the
       parties, the Court holds that there was reversible error in the trial court’s
       order. Accordingly, the Court reverses the trial court’s order and remands
       the case to the trial court for further proceedings.

              The Court orders that the appellee, D. Scott Southall, pay all
       appellate costs.
             The Court orders that this decision be certified below for
       observance.

              Judgment rendered October 1, 2015.

             Panel consists of Chief Justice Radack and Justices Bland and
       Huddle. Opinion delivered by Justice Bland.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




December 11, 2015
Date                                             CHRISTOPHER A. PRINE
                                                 CLERK OF THE COURT